 540324 NLRB No. 87DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDInternational Brotherhood of Electrical Workers,Local Union No. 98 and LaSalle University.Case 4ŒCDŒ930September 30, 1997DECISION AND DETERMINATION OFDISPUTEBYCHAIRMANGOULDAND
MEMBERSFOXAND
HIGGINSThe charge in this Section 10(k) proceeding wasfiled on February 9, 1996, by LaSalle University (the
University), alleging that International Brotherhood of
Electrical Workers, Local Union No. 98 (Local 98)
violated Section 8(b)(4)(D) of the National Labor Re-
lations Act by engaging in proscribed activity with an
object of forcing the University to assign certain work
to employees represented by Local 98 rather than to
employees of David Brandolph Electric Co., Inc.,
(Brandolph), who are not represented by any labor or-
ganization. A hearing was held on April 2, 1996, be-fore Hearing Officer Allene McNair-Johnson. There-
after, the University and Local 98 filed briefs.The National Labor Relations Board affirms thehearing officer™s rulings, finding them free from preju-
dicial error. On the entire record, the Board makes the
following findings.I. JURISDICTIONDavid Brandolph Electric Co., Inc., is a Pennsyl-vania corporation engaged in the business of installa-
tion and service of electrical products. During the 12-
month period preceding the hearing, Brandolph™s gross
revenues exceeded $50,000. LaSalle University is a
nonprofit corporation providing comprehensive liberal
arts education and instruction at a campus in Philadel-
phia, Pennsylvania. During the 12-month period pre-
ceding the hearing, the University received gross reve-
nues in excess of $1 million. In addition, the Univer-
sity purchased and received materials and supplies val-
ued in excess of $10,000 directly from points located
outside the Commonwealth of Pennsylvania.We find that Brandolph and the University are em-ployers engaged in commerce within the meaning of
Section 2(6) and (7) of the Act. The parties have stipu-
lated, and we find, that Local 98 is a labor organiza-
tion within the meaning of Section 2(5) of the Act.II. THEDISPUTE
A. Background and Facts of DisputeThe University maintains its own physical facilitydepartment for the performance of maintenance and re-
pair work throughout its campus facility. It also con-
tracts out for certain maintenance and repair work, in-cluding electrical work. It uses a competitive biddingsystem in selecting a contractor.Brandolph Electric is a private contractor engaged inthe installation and service of electrical products, in-
cluding lighting. Since 1994, Brandolph has success-
fully bid for several jobs at the University. These jobs
included the repair of lighting control circuits in the
University™s theater in 1995, the repair of overhead
lighting above the University™s swimming pool in De-
cember 1995, and the installation of new lighting fix-
tures in the Frances and Edwards dormitories in Janu-
ary 1996.Local 98 does not have a collective-bargaining rela-tionship with either University or, as previously indi-
cated, with Brandolph. According to the undisputed
testimony of Hubert Thomas, the University™s director
of physical facilities, two representatives of Local 98
spoke to him on December 7, 1995. Brandolph had
just completed its repair work at the University™s
swimming pool and was soon to begin its installation
work in the dormitories. Local 98™s representatives
twice threatened to picket the University unless it as-
signed its electrical work to employees represented by
Local 98 rather than to Brandolph and its unrepre-
sented employees.At the time of the hearing, Brandolph had completedthe electrical work at the swimming pool and in the
two dormitories. At the hearing, Local 98 offered a
disclaimer of interest in this particular work. Although
Brandolph had no pending contracts to perform work
for LaSalle, the University planned to solicit competi-
tive bids for additional electrical work. Brandolph
planned to bid for this work.B. The Work in DisputeThe notice of hearing describes the work in disputeas ‚‚[t]he electrical work by David Brandolph Electric
Co., Inc. at LaSalle University, Philadelphia, Pennsyl-
vania.™™ At the time Local 98 made its claim for work
that the University had awarded to Brandolph,
Brandolph had already completed the electrical work at
the University™s swimming pool. A claim for this com-
pleted work would not create a jurisdictional dispute.
See Laborers (Albay Construction), 314 NLRB 989,990 (1994). The only work remaining to be performed
by Brandolph involved the installation of lighting fix-
tures in the University™s Frances and Edwards dor-
mitories. We therefore limit our definition of the work
in dispute to this work.C. Contentions of the PartiesThe University contends that reasonable cause existsto believe that Local 98 has violated Section
8(b)(4)(ii)(D) of the Act, that Local 98™s disclaimer of
the work in dispute is ineffective, and that the work
in dispute should be awarded to Brandolph™s unrepre-VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00540Fmt 0610Sfmt 0610D:\NLRB\324.067APPS10PsN: APPS10
 541ELECTRICAL WORKERS IBEW LOCAL 98 (LASALLE UNIVERSITY)1For the purposes of analyzing factors relevant to the determina-tion of this jurisdictional dispute, Brandolph is the employer in con-
trol of the work in dispute. See, e.g., Sheet Metal Workers Local 28(Hausman Engineering), 316 NLRB 1149, 1150, and cases cited infn. 2 (1995).sented employees based on the factors of employerpreference and past practice, area and industry practice,
relative skills, and economy and efficiency of oper-
ation. The University further seeks a broad award cov-
ering the performance of any future work performed
by Brandolph at the University.Local 98 contends that it has effectively disclaimedthe work in dispute so that the Board should quash the
notice of hearing in this case in the absence of a juris-
dictional dispute. If the Board decides to issue an
award of work, Local 98 contends that any such award
should be limited to the actual work in dispute and
should not cover potential future work by Brandolph at
the University.D. Applicability of the StatuteBefore the Board may proceed with a determinationof a dispute pursuant to Section 10(k) of the Act, it
must be satisfied that reasonable cause exists to believe
that Section 8(b)(4)(D) of the Act has been violated.
It is undisputed that Local 98™s representatives threat-
ened to picket the University in order to force the Uni-
versity to reassign the work in dispute from
Brandolph™s employees to employees represented by
Local 98. We therefore find that there is reasonable
cause to believe Section 8(b)(4)(D) has been violated.We further find no merit in Local 98™s contentionthat it has effectively disclaimed the work in dispute.
A disclaimer offered only at the time of the hearing,
after all of the work in dispute has been completed, is
an ineffective attempt to avoid an authoritative deci-
sion on the merits of the dispute. E.g., ElectricalWorkers IBEW Local 103 (Comm-Tract Corp.), 307NLRB 384, 386 (1992). Accordingly, and since the
parties have stipulated that no voluntary means for res-
olution of the dispute exists, we find that the dispute
is properly before the Board for determination.E. Merits of the DisputeSection 10(k) requires the Board to make an affirm-ative award of disputed work after considering various
factors. NLRB v. Electrical Workers IBEW Local 1212(Columbia Broadcasting), 364 U.S. 573 (1961). TheBoard has held that its determination in a jurisdictional
dispute is an act of judgment based on common sense
and experience, reached by balancing the factors in-
volved in a particular case. Machinists Lodge 1743(J.A. Jones Construction), 135 NLRB 1402 (1962).The following factors are relevant in making the de-termination of this dispute.11. Employer preference and past practiceThe record shows that, since 1982, Brandolph™spreference and consistent practice has been to use its
own unrepresented employees. Since 1994, Brandolph
has used these employees to perform work under four
or five contracts with the University. We therefore find
that the factor of employer preference and past practice
favors the award of the work in dispute to Brandolph™s
unrepresented employees.2. Area and industry practiceThe record indicates that both Brandolph™s unrepre-sented employees and employees represented by Local
98 have performed electrical work similar to the work
in dispute for the University and for other employers
in the Pennsylvania-New Jersey area. This factor does
not favor either group of employees.3. Relative SkillsThe record does not show any marked difference inskill level between the unrepresented employees of the
Employer and employees represented by Local 98.
Both groups of employees apparently have the req-
uisite skills to perform the work in dispute. This factor
does not favor either group of employees.4. Economy and Efficiency of OperationsBrandolph Vice President David Brandolph ex-pressed satisfaction with the efficiency and timeliness
of the unrepresented employees who were assigned to
perform the work in dispute. There is no evidence con-
cerning the impact on Brandolph™s economy and effi-
ciency if the Board were to award the work in dispute
to employees represented by Local 98. We find that
the evidence concerning this factor slightly favors an
award of the work to Brandolph™s unrepresented em-
ployees.5. Job LossThe evidence here fails to show that either group ofemployees would lose jobs if the work in dispute were
assigned to the other group. We, therefore, find this
factor does not favor either group of employees.ConclusionAfter considering all the relevant factors, we con-clude that the unrepresented employees of Brandolph
are entitled to perform the work in dispute. We reach
this conclusion relying on the factors of employer pref-
erence, employer past practice, and economy and effi-
ciency of operations, and in light of the absence of anyVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00541Fmt 0610Sfmt 0610D:\NLRB\324.067APPS10PsN: APPS10
 542DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2Laborers Local 334 (Dynamic Construction Co.), 236 NLRB1131, 1134 (1978).3See, e.g., Las Vegas Building Trades Council, 173 NLRB 1339,1344 (1968).1Operating Engineers Local 667 (Frank P. Badolato & Son), 135NLRB 1392 (1962), cited with approval in Las Vegas BuildingTrades Council, 173 NLRB 1339, 1344 (1968).factor which clearly would support an award of thework to employees represented by Local 98.2Scope of the AwardThe University requests that the Board issue a broadaward encompassing all future work performed by
Brandolph at the University. In order to justify such an
award, the Board requires evidence that the disputed
work is a source of controversy that is likely to recur
and that the charged party has a proclivity to engage
in unlawful conduct in order to obtain work similar to
that in dispute. E.g., Bricklayers (Sesco, Inc.), 303NLRB 401, 403 (1991). As for the specific work in
this proceeding, the installation of lighting fixtures, it
is speculative at best whether the University will even
be awarding similar work in the future, much less
whether Brandolph will succeed in obtaining further
work of that type.3In addition, there is no showingthat Local 98 has a proclivity to engage in unlawful
conduct to obtain this work. With regard to any other
work that Brandolph might succeed in obtaining from
the University, we have no basis for expanding our
award to such work, because we have only made a de-
termination in this proceeding that Brandolph™s em-
ployees are entitled to perform installation of lighting
fixtures; we have made no such determination with re-
gard to other types of work that the University might
award to Brandolph in the future. There are therefore
no grounds upon which we could base an award en-
compassing all future work that Brandolph might per-
form at the University, as requested by the University.In these circumstances, we find insufficient groundsto issue a broad award. Our determination of the work
in dispute is limited to the controversy that gave rise
to this proceeding.DETERMINATION OF DISPUTE1. Employees of David Brandolph Electric Co., Inc.,who are currently not represented by any labor organi-
zation, are entitled to perform the installation of light-
ing fixtures in the University™s Frances and Edwards
dormitories pursuant to Brandolph™s contracts with La-
Salle University.2. International Brotherhood of Electrical Workers,Local Union No. 98, is not entitled by means pro-scribed by Section 8(b)(4)(D) of the Act to force La-Salle University to assign the disputed work to em-
ployees represented by it.3. Within 10 days from this date, InternationalBrotherhood of Electrical Workers, Local Union No.
98 shall notify the Regional Director for Region 4 in
writing whether it will refrain from forcing the Em-
ployer, by means proscribed by Section 8(b)(4)(D), to
assign the disputed work in a manner inconsistent with
this determination.MEMBERHIGGINS, dissenting in part.Contrary to my colleagues, I would not confine theaward to the two sites involved here. The work on
those sites was completed prior to the 10(k) hearing
and, in the circumstances of this case, an award con-
fined to those sites is inadequate. Thus, when Local 98
threatened the University with picketing to obtain the
work, it explicitly stated that ‚‚[a]s long as you have
Brandolph in here doing any job at any building, we™re
going to picket the place.™™ A similarly broad threat
was uttered when Local 98 said that it would disrupt
the University™s recruiting efforts.In their effort to justify a narrow award, my col-leagues artificially define the dispute as one pertaining
solely to Brandolph™s installation of lighting fixtures at
two LaSalle dormitories. However, it is clear that the
dispute is not so confined. The notice of hearing de-
scribes the work in dispute as ‚‚[t]he electrical work by
David Brandolph Electric Co. at LaSalle.™™ In addition,
as noted above, Local 98 threatened to picket as long
as Brandolph™s employees were ‚‚doing any job at anybuilding at LaSalle.™™ (Emphasis added.) In these cir-
cumstances, my colleagues err by now seeking to nar-
row the scope of the dispute and the award.My colleagues also argue that there is no certaintythat Brandolph will obtain future contracts. But, cer-
tainty is not required. The Board can enter a broad
order ‚‚if there is evidence that similar disputes will
occur in the future.™™1In the instant case, there is suchevidence. Brandolph intends to bid on LaSalle work in
the future, and its successful low bids here would sug-
gest that a future selection of Brandolph is not un-
likely.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00542Fmt 0610Sfmt 0610D:\NLRB\324.067APPS10PsN: APPS10
 543ELECTRICAL WORKERS IBEW LOCAL 98 (LASALLE UNIVERSITY)2Although the award would be ‚‚broad™™ in the sense indicated, itwould be confined to electrical work disputes between Local 98 and
Brandolph™s™ unrepresented employees, at LaSalle jobsites.Further, the fact that LaSalle is seeking a broad awardwould suggest that it is satisfied with Brandolph™s per-
formance. In these circumstances, Local 98™s broad
threat clearly establishes a likelihood of similar dis-
putes in the future.In my view therefore, only a broad award can be ef-fective here.2VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00543Fmt 0610Sfmt 0610D:\NLRB\324.067APPS10PsN: APPS10
